Citation Nr: 0721220	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  99-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right arm, right hand and right fingers.  

2.  Entitlement to an initial compensable evaluation for 
deformity of the first metacarpophalangeal joint of the right 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in September 1994.  
He testified at a Board hearing at the RO in July 2006.  

At the time of the July 2006 Board hearing, the veteran 
requested that the issues on appeal be advanced on the 
docket.  Pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. 
§ 20.900(c), the undersigned granted the motion at the time 
of the hearing and advanced the case on the Board's docket 
based on the veteran's advancing age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

A statement of the case pertaining to the claim of 
entitlement to an initial compensable evaluation for 
deformity of the first metacarpophalangeal joint of the right 
hand was produced in April 2005.  There has been no 
supplemental statement of the case promulgated for this 
issue.  The last supplemental statement of the case 
pertaining to the issue of entitlement to service connection 
for arthritis of the right arm, right hand and right fingers 
was produced in June 2005.  Subsequent to the issuance of the 
above referenced statement of the case and supplemental 
statement of the case additional pertinent evidence in the 
form of reports of VA examinations conducted in June 2006 as 
well as clinical records have been associated with the claims 
file.  The veteran has not waived RO consideration of the 
additional evidence.  In a statement which was received by 
the undersigned at the time of the July 2006 Board hearing, 
the veteran indicated that he was waiving review of VA 
treatment records dated in May 2006 but there was no 
reference to the other clinical records or to the reports of 
VA examinations.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Under the circumstances, 
the case must be returned to the RO for preliminary RO review 
and preparation of a supplemental statement of the case that 
considers the new evidence.  

Accordingly, the case is REMANDED for the following action:

Review the claims files, to include all 
evidence received since the most recent 
statement of the case and/or supplemental 
statement of the case, and determine if 
entitlement to any of the benefits sought 
on appeal is warranted.  If any benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

